McBRIDE, C. J.
1. This appeal presents but one question, and that question in a single form, namely: Could the court decree treble damages under Section 346, L. O. L., as amended by Glen. Laws 1917, p. 742, where such treble damages were not claimed in the prayer of the complaint? The section referred to provides as follows:
*607“Whenever any person shall cut down, girdle or otherwise injure, or carry off any tree, timber or shrub on the land of another person, or on the street or highway in front of any person’s house, village, town or city lot, or cultivated grounds, or on the commons or public grounds of any village, town or city, or on the street or highway in front thereof, without lawful authority, in an action by such person, village, town or city, against the person committing such trespasses or any of them, if judgment be given for the plaintiff, it shall be given for treble the amount of damages claimed, or assessed therefor, as the case may be; provided, that in any such action, upon plaintiff’s proof of his ownership of the premises and the commission by the defendant of any of the aforementioned acts, it shall be prima fácie evidence that such acts were done and committed by defendant wilfully, intentionally and without plaintiff’s consent.”
This matter has never been passed upon in this court. Defendant cites but one case in support of its contention: Neff v. Pennoyer, 3 Sawy. 498 (Fed. Cas. No. 10,085), in which Judge Deady remarks:
“To entitle the plaintiff to recover treble damages, judgment therefor must be demanded in the complaint so that defendant may be apprised of the claim and the facts stated must bring the case within the statute.”
It is evident from a perusal of that opinion that the remark was casual. Counsel for plaintiffs expressly disclaimed any intention to ask for treble damages. Of the cases cited as sustaining the rule announced, Chipman v. Emeric, 5 Cal. 239, and Mooers v. Allen, 2 Wend. (N. Y.) 247, seem to support the dictum of the court.
These are old cases and the statutes under which, they occurred are not before us, but it would seem sufficient under our statute to state the facts necessary to authorize a recovery for treble damages. The *608statute seems to negative the theory that treble damages should be affirmatively claimed in the complaint. It reads, “Judgment shall be given for treble the amount of damages claimed or assessed.” Here the complaint alleges every fact necessary for a recovery pf treble damages, except that it does not refer to the particular section authorizing the assessment. In-the infancy of code procedure, courts were exceedingly jealous of innovations upon the common law, and required a much stricter rule of pleading than now prevails, where a large portion of our remedies are statutory.
The damages awarded were less than the sum prayed for in the complaint; what would be the result, had they been greater, it is needless to discuss here. The later cases seem to hold that, if the complaint sets forth the facts authorizing treble damages, a reference to the statute or a distinct claim for such damages is unnecessary.
Black v. Mace, 66 Me. 48, is substantially parallel to the case at bar. In that case it was held that a statute similar to ours was remedial, and not penal, and that it was not necessary to plead the statute or claim treble damages as such.
To the same effect is Snelling v. Garfield, 114 Mass. 443, and cases there cited. The Massachusetts statute is almost identical with our own, and the case referred to is exactly in point.
The decree of the Circuit Court is affirmed.
Affirmed.
Burnett, Benson and Harris, JJ., concur.